Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Claim Objections
	The claims now stipulate that the dielectric composite delineated therein is one that, “defines traps having depths to define solid state hopping conduction such that conductivity of the dielectric composite exponentially increases with field strength…”
However, whereas the claimed increase in conductivity with field strength is perceived as being generally supported by the experimental data points in Figs. 14A and 14B, the specific aspect that the increase is “exponential” is theoretical and appears to reflect the prediction of exponential equation (1a) on p. 9 of the associated pre-grant publication 2018/0286587.  The equation, therefore, seems to be an empirically generated curve rather than one based on an ab initio solid state physics approach.  In other words, the exponential aspect is not grounded in experiment insofar as the fit is not exact or in exact theory because it is empirical and not based on fundamental theory.
Applicant might respond by simply removing the word exponentially although it is appreciated that what remains may not properly capture the behavior intended.
                                                    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Whereas claim 14 is directed to a method of making a composite, claims 21 and 22 disclose steps not involved in the production of the composite, but in its use and, therefore, are not further limiting of the method of claim 14.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al., U.S. Patent Application Publication No. 2010/0240804.
.
	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al, U.S. Patent Application Publication No. 2010/0240804 in view of the abstract published in the Abstracts
of Papers, 250 ACS National Meeting and Exposition, Boston, MA, United States, Aug 16-20, 2015
entitled "Exfoliated Boron Nitride Polymer Compositions by a Solvent Trapping Technique" and
authored by Chapman et al.
Response to Arguments
It is Applicants’ contention that the composite(s) taught by Irwin do not, “define traps that can hinder any type of solid state hopping conduction” and, therefore, the invention as now characterized is patentable over this disclosure.  It is further asserted of Irwin that the “material” (composites) disclosed therein have high dielectric constant constants and low bandgaps thus making them inefficient at hampering charge conduction at high temperatures and unsuitable to hinder solid state hopping conduction.  Respectfully, the Examiner does not follow.  A favored embodiment of the Irwin disclosure provides a polyimide/polyetherimide polymer into which is dispersed alumina nanoparticles.  See Example 2 and also [0011] where polyetherimide is the first-mentioned exemplary host polymer.  The quantity of alumina particles incorporated is not expressly indicated but, as the Examiner noted infra.
Applicant attempts to a create a distinction between composites encompassed within the description of the independent claims and Irwin by having the Examiner compare the details of Irwin’s approach [0040-0042] with theirs at [0131-0139].  They observe specifically that the nanoparticles in Irwin are involved in the in situ reaction from which a polyimide/polyetherimide is formed.  The Examiner agrees that Example 2 does indeed describe an initial reaction of a polyimide/polyetherimide precursor (the polyamic acid) with the hydroxyl groups intrinsic on the surface of alumina.  It is implied elsewhere that this ability of a suitably-functionalized nanofiller to react/interact with the polymer most (in this case the polyamic acid that is a precursor to polyimide/polyetherimide preparation) enables the filler to be compatilized and, thus, evenly dispersed with greater facility [[0036].  The reaction between the aluminum oxide and the polyamic acid ostensibly proceeds by esterification of the carboxylic acid groups of the polyamic acid with the alumina surface hydroxyl groups:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This would be followed by polyimidization which displaces the bound alumina particles (still retained in the polymer as a dispersion but no longer covalently bonded):





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The residue R is the skeletal framework of a dianhydride compound and R’ connotes the linking group between the two amine groups of the diamine reactant from which a polyamic acid polymer is formed.  
	Returning to the earlier observation that alumina is the filler of choice in one of two preferred embodiments outlined in Irwin, the same article relied upon by Applicant to substantiate their assertion that the bandgap of a filler plays an outsized role in determining that of the composite of which it is a part, i.e, Tuning Nanofillers in In Situ Prepared Polyimide Nanocomposites for High-Temperature Capacitive Energy Storage, published in Advanced Energy Materials in 2020 (Adv. Energy Mater. 2020, 10, 1903881, DOI: 10.1002/aenm.201903881) says that alumina has the highest bandgap ΔE of all of those evaluated in that document at 8.6 eV which, “vitally determines the capacitive performance.”  See the left column in page 4.  (It should also be emphasized that, like Irwin, the host polymer in the composites of that disclosure is a polyimide.)  Moreover, the left column of page 5 of that same 2O3 composite which, of course, translates to a higher barrier to hopping.  
	Hence, the Adv. Energy Mater article, in the Examiner’s estimation, only bolsters any contention that an exemplary composite of the Irwin document necessarily is in possession of the newly claimed characteristics insofar as similar amounts of a high bandgap filler, higher in fact than that of boron nitride nanosheets added in Applicants’ lone example, are added to polymers within the scope of claim 2 and said article reflects that similar hopping conduction attributes would be expected given the comparable makeup of its composite relative to that of Irwin.
Allowable Subject Matter
Claims 4, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


November 15, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765